          Case 1:20-cv-09720-LJL Document 10 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TARANGINI PERSAUD, on behalf of herself and
 all others similarly-situated,                          Docket No.: 20-cv-9720
                                                         (LJL)
                               Plaintiff,

                -against-                                NOTICE OF VOLUNTARY
                                                         DISMISSAL PURSUANT TO
 GUCCI AMERICA, INC. and KERING                          F.R.C.P. 41(a)(1)(A)(i)
 AMERICA’S, INC.,

                                Defendants.


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

TARANGINI PERSAUD, as well as the two opt-in Plaintiffs, Urvi Tiwari and Christie Cugini, by

and through their undersigned counsel of record, hereby give notice that the above-captioned

action is voluntarily dismissed, without prejudice, against Defendants GUCCI AMERICA, INC.

and KERING AMERICA’S, INC., who have neither served an Answer nor filed a motion for

summary judgment in this action. This notice is not being submitted pursuant to a settlement, but

rather in response to the existence of arbitration agreements between the parties.

Dated: New York, New York
       December 22, 2020

                                              Respectfully submitted,

                                              STEVENSON MARINO LLP
                                              Attorneys for Plaintiffs
                                              75 Maiden Lane, Suite 402
                                              New York, New York 10038
                                              (212) 939-7229

                                              ________________________________
                                              Jeffrey R. Maguire, Esq. (JM 1982)
